Citation Nr: 0623616	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-14 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1988 rating decision when a single 10-percent rating 
was assigned for tinnitus.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran's active military service included periods from 
December 1953 to December 1956 and from September 1962 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran was granted service connection for tinnitus 
and assigned a 10 percent disability rating by way of a 
rating decision dated August 1, 1988.

2.  Notice of the rating decision was provided in August 
1988; the veteran did not perfect an appeal of the decision.

3.  The evidence does not demonstrate that the RO made any 
error of fact or law.  


CONCLUSION OF LAW

The August 1, 1988, RO decision was not clearly and 
unmistakably erroneous with respect to the rating assigned 
for tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for tinnitus in a 
rating decision dated August 1, 1988.  He was awarded a 10 
percent evaluation for tinnitus in accordance with 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1988), under which the only 
award available was a 10 percent rating.  The veteran was 
notified of the rating decision in correspondence dated in 
August 1988.  He did not appeal, and the RO's decision is 
thus final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2005).

If a claim of entitlement has been previously denied, and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim, or if it is shown that there was 
clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108; 
5109A (2002); 38 C.F.R. §§ 3.156, 3.105(a) (2005).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  There must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  
Further, it has been held that breach of the duty to assist 
cannot form the basis for a CUE claim.  38 C.F.R. §  
20.1403(d)(2) (2004), Hayre v. West, 188 F.3d 1327, 1332-33 
(Fed. Cir. 1999), Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).

Here, the veteran does not contend that the correct facts, as 
they were known at the time, were not before the adjudicator.  
Rather, his representative contends that the regulatory 
provisions extant at the time were incorrectly applied, and 
that, if the RO had correctly applied the existing 
regulations, the result would have been manifestly different, 
that is, that a separate 10 percent tinnitus rating would be 
assigned for each ear. 

In correspondence dated in January 2003, the veteran's 
representative averred that the RO's August 1, 1988 decision 
should be "corrected" to award separate 10 percent ratings.  
The representative argued that its interpretation of the 
rating criteria for Diagnostic Code 6260 required that the 
veteran's tinnitus should be awarded a separate 10 percent 
for each ear.  However, this argument is predicated on an 
incorrect statement and belief that the veteran "is 
currently rated at a combined rating of 10 percent for 
service-connected bilateral tinnitus."  

In fact, the veteran's service-connected tinnitus is based on 
tinnitus in the right ear only, not bilateral tinnitus.  The 
veteran's service medical records (SMRs) show complaints of 
tinnitus in the right ear only, as documented in treatment 
notes dated in August 1966 and August 1978.  The veteran was 
afforded a VA medical examination in May 1988 in connection 
with his original claim of service connection for tinnitus.  
Under "Present Complaint," the veteran listed, among other 
things, "ringing in the right ear."  Thus, at the time of 
the August 1, 1988 rating decision, the veteran did not have 
a diagnosis of bilateral tinnitus, and service connection for 
tinnitus was not described as being bilateral.  Neither the 
veteran nor his representative has contended that the correct 
facts were not before the RO at the time of the August 1988 
adjudication.  

It is apparent to the Board that this veteran's case has been 
caught up in an attempt by some veterans' representatives to 
have the cases of all veterans who are service connected for 
bilateral tinnitus re-adjudicated for the purpose of having a 
separate 10 percent rating assigned to each ear.  Here, 
however, the veteran was not service connected for bilateral 
tinnitus because he was shown to have tinnitus only in the 
right ear, both while in service and at the time of his VA 
examination in May 1988.  Consequently, the RO's action in 
assigning a rating of 10 percent cannot be said to have been 
error.  

In deciding this case the Board has considered the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  Accordingly, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001). 

The Board notes in passing that, even if the veteran had been 
diagnosed with and service connected for bilateral tinnitus 
at the time of his original claim, award of separate 10 
percent ratings for tinnitus in each ear would still not be 
warranted.  In Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the Court held that pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required the assignment of 
separate ratings for tinnitus affecting each ear.  However, 
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168 (Fed. 
Cir. June 19, 2006), the Federal Circuit reversed the Court's 
decision and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, regardless of whether the tinnitus was 
unilateral or bilateral.  (Since the Federal Circuit's 
decision in Smith, the Board has lifted the stay of 
adjudication of tinnitus rating cases.) 


ORDER

The claim of CUE in an August 1, 1988, rating decision that 
did not grant separate 10-percent ratings for tinnitus in 
each ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


